FILED
                           NOT FOR PUBLICATION                                MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: DIAMOND FOODS, INC.                       No. 12-16299
DERIVATIVE LITIGATION,
                                                 D.C. Nos.    3:11-cv-05692-WHA
                                                              3:11-cv-06417-WHA
DAVE LUCIA, derivatively on behalf of
Diamond Foods, Inc.,
                                                 MEMORANDUM*
              Plaintiff - Appellant,

  v.

MICHAEL J. MENDES; STEVEN M.
NEIL; LAURENCE M. BAER; EDWARD
A. BLECHSCHMIDT; JOHN J.
GILBERT; ROBERT M. LEA; GLEN C.
WARREN, Jr.; RICHARD G.
WOLFORD; ROBERT J. ZOLLARS;
ESTATE OF JOSEPH P. SILVEIRA;
DENNIS MUSSELL; DELOITTE &
TOUCHE LLP,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                       Argued and Submitted May 12, 2014
                            San Francisco, California

Before: D.W. NELSON, McKEOWN, and M. SMITH, Circuit Judges.

      Dave Lucia appeals from the district court’s judgment dismissing this

shareholder derivative suit for lack of subject matter jurisdiction and denying leave

to amend the First Amended Complaint. We have jurisdiction pursuant to 28

U.S.C. § 1291 and adopt the well-reasoned decision of the district court.

      The parties’ requests for judicial notice are granted.

AFFIRMED.




                                          2